Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puppi et al (WO 2016/067192).
With regards to claim 1, Puppi teaches an apparatus for applying noise-reducing elements to a tire for vehicle wheels, the tire having a radially inner surface comprising at least one service area and having circumferential dimension (Abstract) comprising:
A support device configured to support the tire (Figure 3 item 700)
A detection device configured to detect at least one service area on the radially inner surface of the tire (page 20 lines 16 – 19)
A gripping member configured to pick up at least one noise-reducing element and place it on at least one target area defined on the radially inner surface of the tire (Figure 3 item 82)
A control unit operatively associated with the detection device and configured to determine a position in circumferential direction of the at least one service area on the radially inner surface of the tire and to determine a position in circumferential direction of the at least one target area on the radially inner surface of the tire based on the position in circumferential dimension of the radially inner surface of the tire (page 1 lines 6 – 10, page 26 lines 9 – 29)
With regards to claim 2, the teachings of Puppi are presented above. Additionally Puppi teaches that the support device is movable along a set feeding direction  (as seen in Figure 3 item 700).
With regards to claim 3, the teachings of Puppi are presented above. Additionally Puppi teaches a feeding device configured to feed the at least one noise-reducing element, the feeding device movable along a direction parallel to the set feeding direction (page 8 line 31 and page 9 lines 1 – 2)
With regards to claim 4, the teachings of Puppi are presented above. Additionally Puppi teaches that the detection device is arranged above the support device (page 20 lines 16 – 19).
With regards to claim 5, the teachings of Puppi are presented above. Additionally Puppi teaches that the detection device comprises a first camera movable along a direction parallel to or coinciding with a rotation axis of the tire and rotatable around a reference axis parallel to or coinciding with the rotation axis of the tire, the first camera being configured to acquire a first image of the at least one service area when the first camera frames the at least one service area (page 20 lines 16 – 19).
With regards to claim 6, the teachings of Puppi are presented above. Additionally Puppi teaches that the apparatus comprises an encoder operatively associated with the first camera  (page 20 lines 16 – 19).
With regards to claim 7, the teachings of Puppi are presented above. Additionally Puppi teaches that the control unit is configured to determine the circumferential distance travelled by the first camera with respect to a reference position when the first camera has acquired the first image (page 1 lines 6 – 10, page 26 lines 9 – 29).
With regards to claim 8, the teachings of Puppi are presented above. Additionally Puppi teaches that the control unit is configured to calculate a first linear dimension based on the circumferential distance and on the circumferential dimension of the radially inner surface of the tire (page 1 lines 6 – 10, page 26 lines 9 – 29).
With regards to claim 9, the teachings of Puppi are presented above. Additionally Puppi teaches that the control unit is configured to compare the first image with a second image acquired by the first camera after the first image (page 1 lines 6 – 10, page 26 lines 9 – 29).
With regards to claim 10, the teachings of Puppi are presented above. Additionally Puppi teaches that the apparatus comprises stop members configured to stop the tire on the support device at the first camera (Figure 3 item 710).
With regards to claim 11, the teachings of Puppi are presented above. Additionally Puppi teaches that the apparatus comprises a second camera which rotates integral with the first camera (page 20 lines 16 – 19).
With regards to claim 12, the teachings of Puppi are presented above. Additionally Puppi teaches that the second camera is oriented at 180° with respect to the first camera (page 20 lines 16 – 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746